IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,886


EX PARTE MIKE DWAYNE WILLIAMSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM MONTGOMERY COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of burglary of a
building and  sentenced to 10 years in prison. 
	In his present application, Applicant contends that he was confined on a parole pre-revocation "blue" warrant but has not received credit on his sentence for the incarceration.  Ex
parte Price, 922 S.W.2d 957 (Tex. Crim. App. 1996).  The trial court finds, and the record
reflects, that Applicant was in custody on a blue warrant from December 5, 1996, to February
24, 1997.  Texas Department of Criminal Justice records reflect that Applicant has not
received credit for this time.  The trial court recommends granting relief.  We agree.
	Habeas corpus relief is granted to the extent that in cause number 18,201-CR-C-(2)
from the 284th Judicial District Court of Montgomery County, the Texas Department of
Criminal Justice, Institutional Division, is ordered to grant Applicant credit for the above-mentioned time period.  Applicant's other claims are denied.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division, Paroles Division, and Board of Pardons and Paroles Division.

DELIVERED: February 4, 2004
DO NOT PUBLISH